                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION


MARIA BLACK                               )
                     Plaintiff,           )
                                          )
v.                                        )      JUDGMENT
                                          )
                                          )      No. 7:19-CV-17-FL
ANDREW SAUL                               )
COMMISSIONER OF SOCIAL SECURITY)
               Defendant.        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Defendant’s Consent Motion for Remand to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on September 10, 2019, that Defendant’s Consent Motion for Remand to the Commissioner is
granted, and the Court reverses the Commissioner’s decision under sentence four of 42 U.S.C.
§405(g) and remands the case to Defendant for further proceedings.

This Judgment Filed and Entered on September 10, 2019, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Peter A. Heinlein (via CM/ECF Notice of Electronic Filing)


September 10, 2019                 PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk
